DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 1, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-3, 5, 10, 15, 17, 20, 21, 25, 27, 31-33, 38, 43, and 44 are pending. Claims 4, 6-9, 11-14, 16, 18, 19, 22-24, 26, 28-30, 34-37, 39-42, 45, and 46 are cancelled. Claims 27, 31-33, 38, 43, and 44 are withdrawn. Claims 1-3, 5, 10, 15, 17, 20, 21, and 25 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 


Election/Restrictions
Applicant’s election of Group I (claims 1-3, 5, 10, 15, 17, and 20-25) and the species bifenthrin in the reply filed on August 21, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities: for improved clarity, the first use of the abbreviation “EPA” in the third to last line of the claim should be preceded by what the abbreviation stands for. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 10, 15, 17, 20, 21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 1 is broadly drawn to an encapsulated pyrethroid insecticide composition that has an EPA oral LD50 Category III rating (500 mg/kg < LD50 ≤ 5000 mg/kg) for any and all types of test animal, comprising microcapsules comprising an outer biodegradable polymeric shell encapsulating a core comprising a pyrethroid insecticide. Applicant describes in the instant Specification a single bifenthrin microcapsule suspension (i.e. a suspension comprising a single type of microcapsule encapsulating bifenthrin) for a certain test animal (Specification does not appear to disclose the specific test animal used). Applicant does not describe a representative number of encapsulated pyrethroid insecticide compositions, in particular, the polymeric microcapsule materials encapsulating the claimed pyrethroid insecticide, that provide an oral LD50 Category III rating for the claimed pyrethroid insecticides across any and all types of test animals.
The oral LD50 is a value that is dependent upon the subject the active agent is being administered to. For example, as disclosed by Extoxnet (Bifenthrin; of record), bifenthrin has an oral LD50 of 1800 mg/kg for a bobwhite quail, but an oral LD50 of 2150 mg/kg for mallard ducks (pg.2, Effects on Birds). The oral LD50 appears to be different even between the same species. For example, Extoxnet discloses that the LD50 for bifenthrin is about 54 mg/kg in female rats and 70 mg/kg in male rats (pg.1, Acute Toxicity). As noted above, the instant Specification does not appear to disclose which test animal was used in determining the oral LD50, only noting “animal” (Spec., Table 4). Thus, it is unclear what test animal was used in determining the oral LD50 of the test bifenthrin microcapsule suspension in the instant Specification. 
As noted above, Applicant only appears to have disclosed only a single type of microcapsule material encapsulating bifenthrin, and does not disclose what test animal was used in determining the oral LD50. Thus, Applicant fails to describe structural features common to members of the claimed genus of encapsulated pyrethroid insecticide compositions having an EPA oral LD50 Category III rating for any test animal. Given the lack of description of the necessary elements essential for providing an encapsulated 50 Category III rating for any test animal, and Extoxnet’s disclosure that the oral LD50 for bifenthrin is variable between not only the species of test animals, but also the gender of the test animal, it remains unclear what features identify compositions that will provide an EPA oral LD50 Category III rating for any and all test animals. Since the genus of encapsulated pyrethroid insecticide composition having an EPA oral LD50 Category III rating for any test animal has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.
Claims 2, 3, 5, 10, 15, 17, 20, 21, and 25 are subsequently rejected as they also incorporate the aforementioned limitation of claim 1 and do not remedy the issue discussed above.

Claim 1 introduces new matter as the claims recite the limitation: "…tested according to Health Effects Test Guidelines for Acute Oral Toxicity of the United States Environmental Protection Agency (EPA).” There is no support in the specification for this limitation. In particular, the instant Specification does not appear to explicitly disclose what testing method was used to arrive at the claimed EPA oral LD50 Category III rating. As the Health Effects Test Guidelines for Acute Oral Toxicity are guidelines, and not the required methodology to determine the oral LD50, the limitation of testing according to Health Effects Test Guidelines for Acute Oral Toxicity of the U.S. EPA does not have inherent support by disclosure of the EPA Oral LD50 Category III rating. As noted above, the instant Specification does not appear to disclose what testing method was used to arrive at the claimed EPA oral LD50 Category III rating, and therefore, the instant Specification does not describe the instantly claimed limitation, “…tested according to Health Effects Test Guidelines for Acute Oral Toxicity of the United States Environmental Protection Agency (EPA).” Note: MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.
Claims 2, 3, 5, 10, 15, 17, 20, 21, and 25 are subsequently rejected as they also incorporate the aforementioned limitation of claim 1 and do not remedy the issue discussed above.
With regards to the new matter portion of the rejection, a suggested amendment for remedying the new matter issue is to remove “tested according to Health Effects Test Guidelines for Acute Oral Toxicity of the United States Environmental Protection Agency (EPA)”.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered. Although the above rejections under 35 U.S.C. 112(a) are newly made, Applicant’s remarks still relevant to the above rejections are addressed herein below.
(1) Applicant notes that the EPA guidelines for determination of LD50 for a given test animal are available to the public and to a person of ordinary skill in the art. Applicant argues that a person of ordinary skill would not have to exert an unreasonable or untenable degree of experimentation to determine whether the oral toxicity for a given test animal meets the claimed threshold.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. First, it is noted that the EPA guidelines for determination of LD50 are guidelines, and thus, are not necessarily static and may be revised over time. Further, the EPA does not dictate what test animal must be used in determining an oral LD50. For example, the EPA’s Health Effects Tests Guidelines (cited in 02/01/2021 IDS), notes that with regards to the selection of animal species, the preferred rodent species is the rat, although other rodent species may be used (pg.6, para.3). As noted above, as evidenced by Extoxnet, even within the same animal species, the LD50 for bifenthrin varies. For example, Extoxnet discloses that the LD50 for bifenthrin is about 54 mg/kg in female rats and 70 mg/kg in male rats (pg.1, Acute Toxicity). 
As discussed above, the Specification does not disclose what test animal was used in determining the oral LD50, and Applicant describes in the instant Specification only a single bifenthrin microcapsule suspension (i.e. a suspension comprising a single type of microcapsule encapsulating bifenthrin) for a certain the “animal” that has an EPA oral LD50 Category III rating. Given the lack of description of the necessary elements essential for providing an encapsulated pyrethroid insecticide composition having an 50 Category III rating for any test animal, and Extoxnet’s disclosure that the oral LD50 for bifenthrin is variable between not only the species of test animal, but also the gender of the test animal, it remains unclear what features identify compositions that will provide an EPA oral LD50 Category III rating for any and all test animals. Since the genus of encapsulated pyrethroid insecticide composition having an EPA oral LD50 Category III rating for any test animal has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hässlin et al (Hässlin) (US 5,837,290; of record) and evidenced by Wilson et al. (Wilson) (US 2008/0176745 A1; of record) and Vroman et al. (Vroman) (Materials; of record).
Applicant claims an insecticide composition suitable for use as a seed treatment comprising a plurality of microcapsules wherein each microcapsule comprises an outer biodegradable polymeric shell encapsulating a core comprising an insecticide, wherein the insecticide is present in the composition in a concentration range of from about 300 to about 600 g/L, wherein the insecticide is a pyrethroid selected from those recited in the instant claim 1 (elected species: bifenthrin), and wherein the composition has an EPA oral LD50 Category III rating for a test animal tested according to Health Effects Test Guidelines for Acute Oral Toxicity of the United States Environmental Protection Agency (EPA).
 
	Hässlin discloses a process for the preparation of microcapsules having a capsule wall of polyurea and encapsulating a water-immiscible pesticide (reading on the water-immiscible pesticide being the core of the microcapsule), by interfacial reaction of an aqueous dispersion of a solution of a polyisocyanate in the water-immiscible pesticide an aqueous solution of a polyamine (abstract; col.1, lines 7-11). As evidenced by Vroman, polyurea is a biodegradable polymer (pg.308, para.6). Hässlin further discloses preparing aqueous suspensions of the microcapsules that contain 100 to 700 g of microcapsules per liter (col.7, lines 8-13).
until the polyamine has reacted completely with the isocyanate (col.6, lines 22-35) to form the polyurea shell, thus reading on a crosslinked polymeric shell. Among the suitable polyamines include ethylenediamine and diethylenetriamine (col.3, lines 31-51). As evidenced by Wilson, ethylene diamine and diethylenetriamine are crosslinking polyamines (para.0016, 0060, Table 1), thus reading on a crosslinking agent.
	Hässlin discloses that it is possible to formulate a very wide range of pesticides with their invention. Among the suitable pesticides include pyrethroids, such as bifenthrin, allethrin, cyhalotrin, cypermethrin, deltamethrin, fenpropathrin, fenvalerate, flucythrinate, fluvalinate, permethrin, tralomethrin, ethophenprox, cyfluthrin, and silafluofen (col.4, line 26-35; col.5, lines 40-48). 
Hässlin exemplifies capsule suspensions having 315 g active ingredient/L, 510 g active ingredient/L; 520 g active ingredient/L, 475 g active ingredient/L, and 550 g active ingredient/L (col.7, line 65-col.9, line 13; Examples 1-9).
	Hässlin further discloses dissolving the pesticide in aliphatic and aromatic hydrocarbons, such as mineral oil, cyclohexane, benzene, or mixtures of mono- and polyalkylated aromatics (commercially available under SOLVESSO®) (col.4, lines 15-25). 
	The capsule suspension is used to treat seeds by applying a pesticidally effective amount of the composition to seeds (col.7, lines 46-52).
	The median particle diameter is preferably between 1 and 30 microns, more preferably between 2 and 20 microns (col.6, lines 60-64). Hässlin exemplifies a formulation wherein the capsules have a median particle diameter of about 2 microns (col.8, lines 30-34). Hässlin also exemplifies a formulation wherein the capsules have a median particle diameter of about 3 to 4 microns (col.8, lines 26-27). 

	With regards to the limitation in the instant claim 1, “wherein the composition has an EPA oral LD50 Category III rating for a test animal tested according to Health Effects Test Guidelines for Acute Oral Toxicity of the United States Environmental Protection Agency (EPA),” the instant Specification discloses that microencapsulating bifenthrin reduced the oral LD50 toxicity of the high loading bifenthrin formulation, and as evidenced the instant Specification’s Table 4, it appears that bifenthrin in the form of a microcapsule suspension exhibits an oral LD50 of greater than 500 mg/kg, EPA Cat. III (pg.19, line 4 to pg.20, Table 4). Because Hässlin, for the reasons set forth above, is fairly suggestive of a microcapsule suspension of bifenthrin having the structural features recited in the cited instant claims, absent evidence to the contrary, Hässlin’s microcapsule suspension of bifenthrin will also exhibit an oral LD50 Category III rating for a test animal.

	Alternatively, although not explicitly exemplified, Hässlin renders obvious the instant claims as Hässlin explicitly discloses bifenthrin as a suitable insecticide for microencapsulation according to their process; and one of ordinary skill in the art would have been motivated to microencapsulate bifenthrin according to Hässlin’s process in order to obtain the aforementioned advantages of Hässlin’s invention, e.g., increased storage stable shelf-life, achieving a high concentration of active ingredient, for the use of bifenthrin.
	Further regarding the concentration of bifenthrin the composition, Hässlin discloses that through their processes, it is possible to prepare aqueous suspensions of microcapsules that contain 100-700 g of microcapsules per liter, preferably 400-600 g of microcapsules per liter (col.7, ln.8-10). Hässlin discloses that the capsule wall material is between 2-30% by weight of the total capsule (Hässlin claim 8). Thus, where the capsule wall makes up 2% by weight of the total capsule, the aqueous suspensions of prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Moreover, Hässlin discloses that the amount of components required to form the capsule wall in each specific case depends primarily on the wall thickness of the capsules to be prepared and also the capsule size (col.6, ln. 49-59). Thus, the amount of capsule wall material used to prepare Hässlin’s capsule suspensions are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of capsule wall material between the range disclose by Hässlin (which in turn determines the amount of encapsulated active ingredient in the capsule suspension) in order to best achieve the desired results. In the instant case, it would have been customary for one of ordinary skill in the art to determine the optimal amount of capsule wall material between the range disclosed by Hässlin in order to best achieve, for example, the desired wall thickness of the capsules to achieve the desired release rate of the encapsulated active ingredient. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
(2) Applicant argues that it has been found, surprisingly, that the LD50 of encapsulated bifenthrin is increased to greater than 500 mg/kg, and this decrease in toxicity makes the high-load insecticide safer for handling. Applicant argues that the prior art does not exemplify a high-load bifenthrin or pyrethroid encapsulated product; and the decreased toxicity of the claimed composition in view of the increased loading is surprising and cannot be predicted from the prior art.
Applicant argues that the examiner has relied upon an inherency argument, but has not shown that the composition claimed is identical to the composition described by the prior art. Applicant argues that the examiner admits that Hässlin is merely “fairly suggestive” of the claimed microcapsule suspension, 
Applicant argues that the reference does not reasonably suggest to a person of ordinary skill that bifenthrin can be included at the claimed highload concentrations. Applicant notes that Hässlin discloses that it is possible to formulate a very wide range of pesticides, and that the pesticides may belong to a very wide range of compound classes (starting at col.4, ln.25). Applicant argues that bifenthrin is only mentioned once out of potentially hundreds of individual pesticides, and bifenthrin is not exemplified. Applicant argues that the suggestion is not that bifenthrin can be formulated in a high-load microcapsule, and the “high-load” designation is relative to bifenthrin. Applicant argues that the concentrations given in the examples for diazinon, isozophos, furathiocarb, and metolachlor are not described as “high-load”.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As evidenced by the instant Specification (pg.19, line 4 to pg.20, Table 4), it appears that bifenthrin in the form of a microcapsule suspension having the structural features as recited in the cited claims will inherently have the feature of an oral LD50 of greater than 500 mg/kg. Because Hässlin, for the reasons set forth above, is fairly suggestive of a microcapsule suspension of bifenthrin having the structural features recited in the instant claims, absent evidence to the contrary, Hässlin’s microcapsule suspension of bifenthrin will also exhibit an oral LD50 of greater than 500 mg/kg. As noted in MPEP 2112(I), something which is old does not become patentable upon the discovery of a new property, i.e. the claiming of an unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Furthermore, as noted in MPEP 2112(II), there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Applicant does not appear to explicitly identify how the prior art structure differs from that of the claimed structure.
Furthermore, as evidenced by Scher (Microencapsulated Pesticides; published 1977; of record), it is known in the art that an effect of microencapsulating pesticides is that it reduces its mammalian toxicity (pg.126, para.2). Thus, the decreased toxicity of the pesticide is not necessarily an unexpected, surprising result.

With regards to the concentration of active ingredient in the composition, although bifenthrin is not explicitly exemplified, the examples provided by Hässlin appears to indicate that even with different pesticides, the greater the amount of active ingredient used in the preparation, the greater the amount of active ingredient that is present in the final capsule suspension, regardless of the specific pesticide used. Thus, one of ordinary skill in the art would have had a reasonable expectation of success in preparing capsule suspensions having between 315-550 g active ingredient/L (the exemplified capsule suspensions) by following Hässlin’s exemplified amounts and procedures with bifenthrin. 
Moreover, Hässlin discloses that through their processes, it is possible to prepare aqueous suspensions of microcapsules that contain 100-700 g of microcapsules per liter, preferably 400-600 g of microcapsules per liter (col.7, ln.8-10). Hässlin discloses that the capsule wall material is between 2-30% by weight of the total capsule (Hässlin claim 8). Thus, where the capsule wall makes up 2% by weight of the total capsule, the aqueous suspensions of microcapsules that contain 400-600 g of microcapsules per liter would contain 392-588 g active ingredient per liter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Furthermore, Hässlin discloses that the amount of components required to form the capsule wall in each specific case depends primarily on the wall thickness of the capsules to be prepared and also the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1, 2, 5, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hässlin et al (Hässlin) (US 5,837,290; of record), Yan et al. (Yan) (US 2012/0295790 A1; of record), Amundson et al. (Amundson) (US 2008/0145426 A1; of record), and Gimeno et al (Gimeno) (WO 03/051116 A1; of record), and evidenced by Wilson et al. (Wilson) (US 2008/0176745 A1; of record) and Vroman et al. (Vroman) (Materials; of record).
Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the microcapsules are multilayer microcapsules. Applicant further claims wherein at least 90% of the microcapsules have a diameter ranging from 2 to 10 microns. 


The teachings of Hässlin (and evidenced by Wilson and Vroman) as they apply to claims 1, 5, and 25 are set forth above and incorporated herein. 

Hässlin does not appear to explicitly disclose wherein the microcapsules are multilayer microcapsules or wherein at least 90% of the microcapsules have a diameter ranging from 2 to 10 

Amundson discloses microencapsulated delivery vehicles comprising an active agent (abstract). The microencapsulated delivery vehicles are suitable for use with a number of products, including agricultural products such as pesticides (para.0033, 0092).
The microencapsulated delivery vehicle comprises a core composition and an encapsulation layer surrounding the core layer, and a fugitive layer surrounding the encapsulation layer (para.0012). The fugitive layer can act to stabilize and protect the microencapsulated delivery vehicle from rupturing prematurely due to mechanical load, or can provide other benefits. When present on the microencapsulated delivery vehicle, the fugitive layer can impart strength and within a given mechanical load until a time when the fugitive layer is ruptured or is decomposed or degraded, usually during shipment and/or storage of the product prior to use. Consequently, the fugitive layer allows the microencapsulated delivery vehicle to survive relatively high mechanical load conditions commonly experienced in shipping and/or manufacturing (para.0066). The fugitive layer may be comprised of polymers (para.0070), thus reading on a multilayer microcapsule with an outer polymeric shell. A particularly preferred material for use as the fugitive layer is starch (para.0070). As evidenced by Vroman, starch is one of the most abundantly available and one of the cheapest biodegradable polymers (pg.319, para.1).
Yan discloses microcapsules comprising a core material comprising an active ingredient. The active ingredient may be an insecticide, such as bifenthrin (Yan claims 1, 7, and 8). The microcapsules may be in a suspension (para.0038, 0053). Yan’s Example 13 exemplifies microparticles wherein 90% of the particles were smaller than 10 microns (para.0089).
Gimeno discloses microencapsulated insecticides (abstract). Gimeno discloses that the microcapsule has a mean particle size of from 0.1 to 100 microns, more preferably from 0.2 to 5 microns, and more preferably from 0.1 to 2 microns. Gimeno discloses that the ratio of surface area to enclosed 

With regards to the particle size, as discussed above, Hässlin discloses capsules encapsulating pesticides, such as bifenthrin, wherein the median particle diameter is preferably between 1 and 30 microns, more preferably between 2 and 20 microns, and exemplifies particles having a mean particle diameter of between 2-4 microns. In light of Yan’s disclosure that when making microcapsules of insecticides, such as bifenthrin, that it is known in the art to use a particle size distribution wherein 90% of the particles are smaller than 10 microns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Hässlin with the teachings of Yan, and try formulating Hässlin’s microcapsule suspension so that the microcapsules have a particle size distribution wherein 90% of the particles are smaller than 10 microns. One of ordinary skill in the art would have been motivated to do so in order to have a more uniform particle size within the suspension, which is advantageous in that it will allow for a more uniform release rate, and in turn a more uniform application rate, of the encapsulated active agent. As discussed above in Gimeno, the size of the particle affects the release rate of the encapsulated active agent. 
One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Hässlin discloses that their microcapsules can have a median particle diameter of from about 1-30 microns, and Yan’s disclosed particle size distribution for microcapsule suspensions of insecticides such as bifenthrin are within Hässlin’s disclosed range and known to be a suitable particle size for use in suspensions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 

	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
(3) Applicant argues that Yan discourages the use of polyurea polymers as shell material, and instead teaches the use of silica as shell material. Applicant argues that a reference is to be considered for all it teaches, even that which teaches away from the invention.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. As discussed in the rejection set forth above Hässlin discloses that the median particle diameter is preferably between 1 and 30 microns, more preferably between 2 and 20 microns. Further, Hässlin exemplifies a formulation wherein the capsules have a median particle diameter of about 2 microns. Yan was only relied upon for the disclosure of known particle size distributions for pesticidal microcapsules in suspension.
Furthermore, Yan does not necessarily teach away from combining the teachings of Yan with  Hässlin in the proposed manner, as Yan does not disclose that such a particle size distribution is not possible with the particle material of Hässlin, for example. As discussed above, Hässlin already discloses that the median particle diameter is between 2 and 20 microns, thus evidencing that particles of smaller than 10 microns are suitable for Hässlin’s microcapsules; and Yan is relied upon for a more specific particle size distribution known to be used for pesticidal microcapsules in suspension (the formulation type of Hässlin), which is within the particle size range disclosed by Hässlin.

(4) Applicant argues that Amundson is not an insecticidal seed treatment, and as such, Amundson’s teaching is non-analogous to the presently claimed invention.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. Amundson was only relied upon for the disclosure of additional structural features that are advantageous for microcapsules encapsulating an active ingredient; in particular, the addition of the fugitive layer surrounding the encapsulation shell, which acts, for example, to stabilize and protect the microencapsulated delivery vehicle from rupturing prematurely due to mechanical load. Furthermore, as discussed above, Amundson discloses that their microencapsulated delivery vehicles are suitable for use with a number of products, including agricultural products such as pesticides.

Claims 1, 3, 5, 10, 15, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (Dave) (US 2013/0109569 A1; of record) and Hässlin et al (Hässlin) (US 5,837,290; of record), and evidenced by Wilson et al. (Wilson) (US 2008/0176745 A1; of record) and Vroman et al. (Vroman) (Materials; of record).
	Applicant’s claims are set forth above and incorporated herein. Applicant further claims wherein the composition further comprises (a) a co-solvent; (b) effective amounts of isocyanate; (c) a dispersant; (d) polyvinyl alcohol; (e) viscosity modifying agents; (f) antifoam agent; (g) a biocide; (h) an amine; and (i) a pH modifier.

	Dave discloses high-load, solid and liquid pesticidal compositions containing a low-melting active ingredient, which exhibit good physical and chemical stability, and equivalent or improved biological efficacy compared to liquid compositions when used to control pests in crop or non-crop environments (abstract).
	The microencapsulated, low-melting, pesticidal, and herbicidal active ingredients contained in the described solid pesticidal compositions and aqueous herbicidal concentrates, respectively, are prepared by employing interfacial polycondensation encapsulation technology. Typical microcapsules formulations are derived, for example, from the interfacial polycondensation between polyisocyanates and diamines to provide polyurea microcapsule compositions (para.0062). As evidenced by Vroman, polyurea is a biodegradable polymer (pg.308, para.6). Dave discloses that a particularly suitable water soluble diamine is ethylenediamine (para.0076). As evidenced by Wilson, ethylene diamine is a crosslinking polyamine (para.0016, 0060, Table 1), thus reading on a crosslinking agent.
The microencapsulated, low-melting pesticidal and herbicidal active ingredients may be prepared by first emulsifying an organic phase comprised of the molten active ingredient, optionally containing an oil solvent, and an oil soluble monomer in an aqueous phase comprised of suitable surfactants and water (para.0063). 
	In an embodiment, Dave discloses a stable aqueous pesticidal composition comprising: (1) a microcapsule consisting of (a) a water insoluble, thin-wall polyurea shell prepared by an interfacial water soluble polyamine monomer and an oil soluble polyisocyanate monomer and (b) a core comprising a low melting active ingredient, wherein the average microcapsule size is from about 10 microns to about 25 microns; and the low-melting active ingredient is present in an amount of from about 400 g/L to about 500 g/L; and (1) a solid emulsifying or solid dispersing surfactant present in an amount, with respect to the total composition, of from about 5 g/L to about 150 g/L (Dave claims 15 and 21).
In some embodiments, the average microcapsule size is from about 1 microns to about 20 microns (para.0067).
	Dave discloses that in an embodiment, the low-melting active ingredient has a melting point of less than 70oC. Among the suitable active ingredients include bifenthrin (para.0036, 0038, 0050). 
	The core, which includes all of the material in the microcapsules minus the shell material, of the microcapsule comprises the molten or solid pesticidal or herbicidal active ingredient, which may be dissolved in or diluted with an oil solvent (para.0073).
	The compositions and concentrations may further include one or more inert ingredients, such as antifoam agents, antimicrobial agents, dispersing agents, and buffers (para.0061). One or more surfactants are also used to prepare the microencapsulated composition. Among the surfactants that can be used include lignosulfonate salts and polyvinyl alcohol (para.0077). Dave’s Table 2, for example, exemplifies compositions comprising both polyvinyl alcohol (Selvol® 205) and lignosulfonate salt (Borresperse Na). Further, Dave’s preparation of sample 95 exemplifies high-load capsule suspensions comprising polyvinyl alcohol in an amount of 1.18% w/w (Table 4).
	Dave’s preparation of sample 95 exemplifies a high-load, stable pesticidal liquid formulation prepared by microencapsulating an oil-in-water emulsion. The aqueous phase was added into the oil phase to produce a fine emulsion with suspended oil droplets with a volume average mean diameter of about 8 microns. Once the desired emulsion droplet size was obtained, the emulsion was allowed to cool to room temperature. Aqueous solutions of ethylenediamine was added dropwise into the mixture, then an aqueous solution of sodium chloride was added dropwise into mixture. The mixture was then kept at a suspension of a plurality of microcapsules). The microencapsulated oil droplets were further stabilized by adding an additional aqueous Veegum K® and aqueous Kelzan 5o to the microcapsules suspension to provide Capsule Suspension 95 (para.0156).
	With regards to the amounts and ranges discussed above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	
	With regards to the elected insecticides species, bifenthrin, while Dave disclose bifenthrin as a suitable insecticide in their composition, Dave appears to only exemplify herbicides encapsulated in their capsules.  Hässlin is relied upon for the additional disclosure and expectation of success of using bifenthrin as the pesticide in Dave’s microcapsules. The teachings of Hässlin are set forth above and incorporated herein.	

	As discussed above, in an embodiment, Dave discloses an aqueous pesticide composition comprising microcapsules having a polyurea shell, encapsulating a core comprising a low melting active ingredient, wherein the average microcapsule size is from about 10-25 microns. Among the suitable low melting active ingredients is bifenthrin. Although Dave appears to only exemplify herbicides as the encapsulated active ingredient, Hässlin discloses that insecticides such as bifenthrin are known in the art to be encapsulated into microcapsules having a polyurea shell and particle sizes overlapping with the capsule sizes disclosed by Dave. Thus one of ordinary skill in the art would have had a reasonable expectation of success in using bifenthrin as the encapsulated active ingredient in Dave’s microcapsules. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of the microcapsules when using bifenthrin, such as improved chemical and physical stability during processing and storage, and readily dispersing when added to a spray tank of water prior to spray 
	With regards to the limitation in the instant claim 1 that the insecticide composition is suitable for use as a seed treatment, it is noted that the limitation is a recitation of intended use. A recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. There appears to be no structural difference between the claimed composition comprising microcapsules and the composition of the combined teachings of Dave and Hässlin discussed above. Because the combined teachings of the prior art reference discloses an insecticide composition comprising microcapsules comprising shell material from those recited in the instant claims and a core material comprising an insecticide as recited in the instant claims in amounts recited in the instant claims, and wherein the size of the microcapsules are within the range recited in the instant claims, absent evidence to the contrary, the structure of the prior art reference is capable of performing the claimed intended use. Furthermore, as discussed above Hässlin discloses that aqueous suspensions of microcapsules having a capsule wall of polyurea, encapsulating pesticides such as bifenthrin, wherein the microcapsules have a size between 1-30 microns are known to be used to treat seeds by applying a pesticidally effective amount of the composition to seeds.
With regards to the limitation in the instant claim 1, “wherein the composition has an EPA oral LD50 Category III rating for a test animal tested according to Health Effects Test Guidelines for Acute Oral Toxicity of the United States Environmental Protection Agency (EPA),” the instant Specification discloses that microencapsulating bifenthrin reduced the oral LD50 toxicity of the high loading bifenthrin formulation, and as evidenced the instant Specification’s Table 4, it appears that bifenthrin in the form of a microcapsule suspension exhibits an oral LD50 of greater than 500 mg/kg, EPA Cat. III (pg.19, line 4 to pg.20, Table 4). Because the combined teachings of Dave and Hässlin, for the reasons set forth above, is fairly suggestive of a microcapsule suspension of bifenthrin having the structural features recited in the 50 Category III rating for a test animal.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
(5) Applicant argues that Dave does not share the same object or goals of the presently claimed invention, and thus the similarities fail to make the claimed invention obvious. Applicant argues that Dave does not describe formulations suitable for seed treatment or discuss the problems of using high load formulations for seed treatment. Applicant argues that Dave does not provide any example of an insecticide that is encapsulated, and specifically does not exemplify microencapsulated bifenthrin. Applicant argues that the ranges of active materials that are within a safe range would be expected to be different – or at least cannot be presumed – based on general information or information gleaned from formulations of dissimilar materials.

With regards to Applicant’s argument (5), the traversal argument is not found persuasive. It is noted that the limitation, “suitable for use as a seed treatment” is a recitation of intended use. A recitation of the intended use of the claimed invention, seed treatment in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. As discussed above, there appears to be no structural difference between the claimed composition comprising microcapsules and the composition of the combined teachings of Dave and Hässlin discussed above. Because the combined teachings of the prior art reference discloses an insecticide composition comprising microcapsules comprising shell material from those recited in the instant claims and a core material comprising an insecticide as recited in the 
Furthermore, as discussed above, Hässlin discloses that aqueous suspensions of microcapsules having a capsule wall of polyurea, encapsulating pesticides such as bifenthrin, wherein the microcapsules have a size between 1-30 microns are known to be used to treat seeds by applying a pesticidally effective amount of the composition to seeds.
Moreover, the prior art disclosure is not limited to only the exemplified embodiments. As discussed above, Dave discloses that the core of their microcapsules comprise a molten or solid pesticide, and among the suitable pesticides for use in their composition include bifenthrin. Furthermore, in the rejection set forth above, Hässlin was additionally cited to demonstrate that bifenthrin is known to be encapsulated into polyurea microcapsules, and in amounts within the range disclosed by Dave.
Further, with regards to Applicant’s argument that Dave and the presently claimed invention do not share the same object or goals, and thus the similarities fail to make the claimed invention obvious, note MPEP 2144(IV): “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”

Conclusion
Claims 1-3, 5, 10, 15, 17, 20, 21, and 25 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616